Citation Nr: 9930462	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  97-20 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
December 1984.

This matter came to the Board of Veterans' Appeals (Board) 
from an October 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
determined that the claim of service connection for PTSD was 
not well grounded.  The veteran submitted a notice of 
disagreement in December 1996.  A statement of the case was 
issued in May 1997.  In July 1997, VA received the veteran's 
substantive appeal and request for a personal hearing.  In 
December 1997, the veteran and his wife appeared and 
testified before a hearing officer at the RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran has a conforming diagnosis of PTSD, medically 
linked to events in service.

3.  The veteran's account of a sexual assault during service 
is supported by credible evidence. 

4.  The veteran has PTSD as a result of a traumatic event 
which occurred during his active period of his service.


CONCLUSION OF LAW

PTSD was incurred during active military service. 38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 1991); 38 C.F.R. §§ 3.103, 
3.303, 3.304, 3.309, 4.125(a) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The Board is satisfied 
that all relevant facts have been properly developed and that 
the VA has fulfilled its duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107 (West 1991) and 38 C.F.R. § 
3.103(a) (1999).

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999). 

Department regulations require three elements to establish 
service connection for PTSD: medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
with the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV), 
and supported by findings on the examination report); 
credible supporting evidence that the claimed inservice 
stressor occurred; and a link, established by medical 
evidence, between the current symptoms and the inservice 
stressor.  38 C.F.R. § 3.304(f) (1999).  If a claimed 
inservice stressor is related to combat, service department 
evidence showing combat service or a combat citation are 
conclusive evidence of a stressor, in the absence of evidence 
to the contrary.  38 C.F.R. § 3.304(f) (1999).

In this case, the first requirement to establish service 
connection for PTSD under 38 C.F.R. § 3.304(f), has been met 
in view of the medical evidence of record.  The claims folder 
includes VA treatment reports dated in the 1990s as well as 
hospitalization reports, which reflect a diagnosis of PTSD 
and supportive clinical findings.  Therefore, the evidence 
does show that the veteran has a conforming diagnosis of the 
condition he claims is service-connected.  

Regarding the second element, the veteran asserts that his 
PTSD is due to a sexual assault that occurred during service.  
In that regard, the Board points out that where the veteran 
did not engage in combat or there is no evidence of combat 
service or the claimed stressor is not related to combat, lay 
testimony of the veteran, standing alone, is not sufficient 
to establish occurrence of the alleged stressor.  See West v. 
Brown, 7 Vet. App. 70 (1994).  Moreover, if the veteran did 
not engage in combat with the enemy, his bare allegations of 
service stressors are insufficient to establish their 
occurrence; in such a case, the stressors must be 
corroborated by official service records or other credible 
supporting evidence.  Therefore, the available service 
records must support, and not contradict, the veteran's lay 
statement concerning his noncombat related stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).  

Here, the veteran claims that he was sexually assaulted on 
October 18, 1982 while he was serving aboard the USS Jonas 
Ingram.  The assault involved other crewmembers and there was 
one witness.  The veteran named his attackers and the 
witness.  A report of the assault does not appear in the 
service personnel and medical records associated with the 
claims folder, and the United States Army & Joint Services 
Environmental Support Group (currently referred to as the 
United States Armed Services Center for Research of Unit 
Records) did not have any information regarding the incident.  
In December 1997, the veteran testified that he wanted to 
locate the individuals involved as well as the witness.  
Therefore, there is no direct evidence which would provide 
verification of the attack.  However, there is secondary 
evidence of record which supports the veteran's claim with 
regard to stressors. 

In the case of Patton v. West, 12 Vet. App. 272 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that statements contained in prior decisions 
indicating that "something more than medical nexus evidence 
is required to fulfill the requirement for 'credible 
supporting evidence'", of a claimed stressor and that "[a]n 
opinion by a mental health professional based on a 
postservice examination of the veteran cannot be used to 
establish the occurrence of the stressor," were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  See Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau v. Brown, 9 Vet. App. 389 (1996).  With regard 
to personal assault cases, the Court pointed out that "VA has 
provided special evidentiary development procedures, 
including the interpretation of behavior changes by a 
clinician and interpretation in relation to a medical 
diagnosis." Id. citing Manual M21-1, Part III, 5.14c (8), 
(9). "To that extent, the above categorical statements . . . 
are not operative." Id.

The provisions of VA Adjudication Procedure Manual, M21-1 
cited by the Court in Patton, provide special evidentiary 
procedures for PTSD claims based on personal assault which 
were established in February 1996 in Manual M21-1, Part III,  
5.14(c) (Feb. 20, 1996).  The Court has held that these 
provisions are substantive rules that are the equivalent of 
VA regulations.  See YR v. West, 11 Vet. App. 393 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

MANUAL M21-1, Part III, 5.14(c) subparagraph (8) provides 
that "[i]f the military record contains no documentation that 
a personal assault occurred, alternative evidence might still 
establish an inservice stressful incident.  Behavior changes 
that occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  Examples of behavior 
changes that might indicate a stressor are (but not limited 
to): visits to a medical or counseling clinic or dispensary 
without specific diagnosis or specific ailment; changes in 
performance and performance evaluations; increased disregard 
for military or civilian authority; increased interest in 
tests for Human Immunodeficiency Virus (HIV) or sexually 
transmitted diseases; and breakup of a primary relationship.  
Subparagraph (9) provides that "[r]ating boards may rely on 
the preponderance of evidence to support their conclusions 
even if the record does not contain direct contemporary 
evidence.  In personal assault claims, secondary evidence may 
need interpretation by a clinician, especially if it involves 
behavior changes.  Evidence that documents such behavior 
changes may require interpretation in relationship to the 
medical diagnosis by a VA neuropsychiatric physician."  The 
Court in Patton went on to note that the manual improperly 
appeared to require that the existence of the in-service 
stressor be shown by a preponderance of evidence.  Any such 
requirement would be inconsistent with the so called 
equipoise doctrine set forth in 38 U.S.C.A. § 5107(b) where 
the benefit of the doubt is given to the claimant unless the 
evidence preponderates against the claim.

Here, the secondary evidence consists of the veteran's 
statements to his wife, his wife's recollection of the 
veteran's poor performance during service, and a weight loss 
of 20 pounds in the 15 months after the attack.  

In this case, there is evidence that the veteran related the 
incident to his wife after it occurred.  During the hearing 
in December 1997, his wife testified that she was 15 when 
they first started dating.  They broke up, and then started 
dating again before he went into service.  They married in 
1983.  According to his wife, the veteran told her of the 
incident before they married, but she had dismissed what he 
said at the time.  They did not discuss the matter again 
until he started seeking treatment at VA.  

Regarding other evidence such as the veteran's performance 
after the attack, the service records show that the veteran 
had some disciplinary problems prior to and after the date of 
the assault.  However, the veteran's wife recalled that there 
were times when he was not allowed to leave the ship because 
of his behavior.  She also noted that the veteran had 
problems with alcohol and substance abuse, even though he 
denied it.  The veteran testified that he did not have 
problems with alcohol prior to the assault. 

During his personal hearing in December 1997, the veteran 
testified that after the attack, he noticed a weight loss of 
20 pounds.  The service medical records do show that in 
January 1984, the veteran complained that he had lost 20 
pounds since November 1983.  He did weigh 165 pounds, which 
unintentionally dropped to 145 pounds.  It was noted that he 
married in August 1983, and that he had been experiencing 
increased anxiety because the at sea schedule had created 
marital problems.  He denied cardiovascular, pulmonary, 
gastrointestinal or thyroid symptoms over the past three 
months that the weight loss had occurred.  His appetite had 
remained the same as before, and he had been eating less for 
two meals a day while at sea than at home.  The examiner 
reported an assessment of a 20 pound weight loss of unknown 
etiology, and rule out thyroid disease.  Earlier that month, 
the veteran was seen for complaints of malaise, which the 
examiner found was due to his not being used to his working 
hours.  

The Board finds that the secondary evidence is credible, 
particularly the testimony of the veteran's wife that he told 
her of the attack before they were married in 1983 and that 
she dismissed it until the veteran underwent psychiatric 
treatment in the 1990s.  Therefore, the second element for a 
claim of service connection for PTSD has been met. 

As noted above, the veteran has been diagnosed with PTSD.  
When he was initially treated and diagnosed with the 
condition in 1993, it was considered to be related to abuse 
he experienced as a child.  However, the records show that 
around 1995, those who were treating the veteran associated 
his PTSD with the attack in service.  Also, when he was 
hospitalized in July 1996, the history of sexual abuse during 
his childhood and the sexual assault in service are both 
noted, and the diagnosis of PTSD was strictly related to the 
events that occurred during service.  Therefore, a link 
between the sexual assault during service and the veteran's 
PTSD has been demonstrated.  Accordingly, all three elements 
of the claim for service connection for PTSD are established 
and service connection is warranted.

ORDER

Service connection for PTSD is warranted, and the appeal is 
granted. 


		
	J. E. Day
	Member, Board of Veterans' Appeals

 

